DUFFY, Circuit Judge
(dissenting).
I respectfully dissent. At the time of the collision, the tractor-trailer was traveling entirely within the right-hand lane of the two east-bound traffic lanes. Under Indiana law, this is where the tractor-trailer should have been. There were nine red lights lit on the rear of the trailer visible for a distance of some 500 feet or more. These lights were in compliance with Indiana statutes and interstate commerce regulations. The tractor-trailer was traveling on a divided four-lane highway which, at the point of the accident, was straight and of level to rolling terrain. It had wide shoulders. The weather was clear and dry with good visibility. The Court found the tractor-trailer had been traveling at a speed of 20 to 30 miles per hour, although the probative evidence shows the speed to have been 25 to 30 miles per hour.1
I am convinced that if the tractor-trailer had been traveling at a speed of 30 to 40 miles per hour, or even at a higher speed, the collision still would have occurred. It is of no importance whether a faulty accelerator part was the reason for the 20 to 30 mile speed, or whether the tractor-trailer was slowing down to turn into the next filling station. In this case, the cause of the tractor-trailer’s speed cannot be a proximate cause of the collision.
The bus driver, Schlagenhauf, had the entire inner east-bound lane in which to pass the tractor-trailer. This lane was clear, unobstructed, and about fourteen feet in width.
The majority opinion affirms the District Court in holding the driver of the tractor-trailer violated the Indiana statute which provides — “No person shall drive a motor vehicle at such a low speed as to impede the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or in compliance with the law.” Burns’ Ind. Statutes Annotated (1952 Replacement) (Supp) § 47-2006.
It is apparent that a slow moving vehicle can impede the normal and reasonable movement of traffic on a 2-lane highway, but it is beyond my comprehension how this can be done by a vehicle traveling in the extreme right-hand lane of a four-lane highway where the second east-bound lane is clear and free from all obstruction. These are the circumstances present in this case.
The District Court also suggested the tractor-trailer should have had warning lights in addition to the nine which were lit. However, the Indiana statutes make it clear that vehicles proceeding at less than the normal speed of traffic are *31specifically authorized to continue operating upon the highways without additional warning lights as long as they operate as close as possible to the right-hand side of the highway, unless the vehicle’s speed is less than 20 miles per hour. That is not the situation in the case at bar.
There was no minimum speed limit in effect at the time and place in question. The highway was not an expressway, freeway, or any other type of limited access highway.
The collision occurred because of the bus driver’s lack of look-out. The bus was traveling at a speed of about 75 miles an hour. In my judgment, the failure of Schlagenhauf, the driver of the bus, to keep a proper look-out was the sole, active, direct, independent and effective cause of the plaintiffs’ injuries. Hayes Freight Lines v. Wilson, 226 Ind. 1, 77 N.E.2d 580; Huey v. Milligan, 242 Ind. 93, 175 N.E.2d 698.

. The evidence in this ease consists mainly of depositions and other documentary evidence.